Citation Nr: 1810585	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a temporary total evaluation based on the need for convalescence for right knee meniscus tear with partial meniscectomy.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a temporary total evaluation based on the need for convalescence for right knee meniscus tear with partial meniscectomy on December 24, 2012.  

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29 , a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29 (2017). 

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2017).

VA treatment records include a December 24, 2012 surgery operative note which shows the Veteran underwent a right lateral meniscus saucerization and partial meniscectomy.  A December 25, 2012 anesthesiology post-operative note indicated that the Veteran was discharged home on December 24, 2012.

He submitted an "Excuse from Work or School" dated January 8, 2013, from VA physician Dr. J.T. which stated that he needed to be excused from work and could return to full physical activity 30 days after the surgery, on January 25, 2013.

He also submitted an undated memorandum from VA physician Dr. J.P. which recommended rest and elevation of the right lower extremity until Wednesday, January 2, 2013.  It was recommended that he should not stand for more than 10 minutes or engage in strenuous work.

VA treatment records include a January 8, 2013 physical therapy note which reflects that the Veteran underwent surgery on December 24, 2012 and returned to work the week of January 8, 2013.  He was working 8 hours a day for 5 days a week, but his right knee became swollen by midday.  His duties involved climbing ladders and he planned on returning to school full-time the following week.  He complained of pain and limping while walking.  On assessment, it was noted that he presented with impaired range of motion, strength, edema and pain.  However, he had no restrictions per the orthopedist.

A January 17, 2013 orthopedic outpatient progress note indicates that the Veteran reported that he was doing well and had returned to work.  The assessment was status post right knee meniscectomy, doing well with no restrictions.

In a September 2013 statement, the Veteran stated that he was out of work for one month from December 24, 2012 to January 25, 2013 and that he worked for only two days during that time from, but was unable to continue working due to his right knee surgery.
The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id.  (citing Webster's Medical Desk Dictionary 606 (1986)).

Since it is unclear whether the Veteran's right knee surgery required at least one month of convalescence based on the current record, on remand the Veteran's employment records from December 24, 2012 to January 25, 2013, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, a complete copy of any and all employment, personnel, medical and/or worker's compensation records pertaining to the Veteran's right knee surgery for the dates beginning December 24, 2012 through January 25, 2013.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

All efforts to obtain these records must be fully documented. If these records do not exist or cannot be obtained, the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

